UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1757


WILLIE FRANK JAMES, JR.,

                    Plaintiff - Appellant,

             v.

SOUTHEASTERN GROCERS LLC,

                    Defendant - Appellee,

             and

DAN FAKETTY; JENNIFER POWERS,

                    Defendants.


Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:18-cv-01031-RMG-MHC)


Submitted: November 23, 2021                                Decided: November 29, 2021


Before NIEMEYER, FLOYD, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Frank James, Jr., Appellant Pro Se. David S. Shankman, SHANKMAN LEONE
PA, Tampa, Florida, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Willie Frank James, Jr., seeks to appeal the district court’s order granting in part and

denying in part Southeastern Grocers LLC’s motion for summary judgment. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory

and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949). The order James seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the

appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                 DISMISSED




                                              2